Jackson council approves ban on dormitories
Mike Davis @byMikeDavis Published 8:56 p.111. ET March 16, 2017 | Updated 10:20 a.m. ET March 17, 2017
JACKSON — The standing-room-only crowd of more than 200 erupted in cheers as the township council
voted unanimously to ban the construction of dormitories in town.
During the public debate about the law, the _ve-member panel had been surprisingly mum on the issue. But
three of the four council members present — Councilman Rob Nixon was absent due to a scheduling
con_ict — offered their vocal support before voting.
(photo: Dew-d Gem) “The reality is this ordinance is not against any race or religion and only a bigoted person would think as
much,” Councilman Barry Calogero said. “It’s an ordinance that would preserve our current suburban culture.
reduce suburban sprawl and limit wanted overdevelopment in our township."
MORE: Jackson council members silent on potential dorm ban (lstorylnewsllocallcommunitychangel2017I03I13Iiackson-dormitories-
ordinance-lakewood-orthodoxl99006428ll
Like Calogero, supporters have propped up the ordinance changes — which would also limit school construction — as a way to preserve quality of life.
But opponents said the new laws were rooted in anti-Semitism lsto /news/|ocal/communit chan e/2017/03/01/'ackson-dormitories-ordinance-
la kewood/98525976/ 1.
"I moved here from Lakewood. I don’t like Lakewood. I don’t like what happened to Lakewood,” said Pitney Lane resident Isaac Tawil. "We would like




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-31 Filed 09/06/19 Page 1 of 10 PageID: 1238
to support you, but there's going to have to be a dialogue. You're going to have to communicate with us.”
Dormitories are closely linked to the religious schools of the area's growing Jewish Orthodox community: Even those who spoke in favor of the
dormitory ban referenced the neighboring town of Lakewood, where that growing community has led to traf_c and a development boom
lsto InewsIloca|/'ackson-lakewood/2015/08/08/lakewood- rowth-boom-chan in -ocean-count /31318143/ .
“Lakewood is running out of room, so they’re expanding.” said Lawrence Street resident Michael Jordan. “Whether we like that or not, the reason
they're jumping to every town is because there’s no more room. If you let this happen here — if you let the dorms come in — the roads are going to get
worse than they’ve ever been.”
There currently aren't any yeshivas in Jackson and the only "dorms" in town are housing units operated by Six Flags Great AdventureJEWonal
employees.
Jackson council votes to ban
Avi Schnall, state director for Jewish advocacy group Agudath Israel. said last week that he wasn't dura_temhbu'shi_oun_e_eg__s_n a
school. yeshiva or dormitory in Jackson. complaints
But at Thursday's council meeting, he questioned why, if the concern was development, the only ordinance to address it was targeting dormitori
"Why are we not addressing that issue head on.” Schnall asked.
MORE: ls Jackson's dorrnito ordinance anti-Semitic? Isto InewsIlocal/communit chan el2017/03/01I'ackson-dormitories-ordinan :
lakewoodl98525976l
But during public meetings. members of the township's Orthodox Jewish community have cited the rural community and quiet life as a reason to leave
Lakewood. All the ordinance change does is protect that, supporters said.
“We don't need any more development in this town," said North Cooksbridge Road resident Polly Sheehan. “We’re good the way we are. I don't care
what religion anybody is — we're good. We don't need any more development."
The pair of laws adopted by the Jackson council on Thursday focuses solely on legal construction. Makeshift dormitories or schools — like the one
that burned down in Lakewood (/stom/newslinvestigations/watchdog/government/ZO16/07/14/dorm-fire-lakewood-_ne/87040886l) last year — are
already illegal under housing codes.
Under the ordinance:
- Dormitories — de_ned as buildings "designed or converted to contain living quarters" used by schools, colleges or religious groups —
would be unilaterally banned throughout the town.
- All school construction — both public and private — would be restricted to three relatively small zones: Neighborhood Commercial; Limited
Commercial; and Planned Mixed Unit Residential Development.
Changing culture
But even the faint suggestion of such construction has rekindled nearly three years of tension over community growth, development, and changing
cultu re.
Over the last two years, Kosher grocery stores and fHebrew signs have become increasingly commonplace in Jackson, where Orthodox Jewish
families are turning to avoid the congestion of Lakewood, whose population has skyrocketed beyond an estimated 99,000 residents
1[stow/newsllocaIliackson-lakewood/ZO15/08/08/lakewood-growth-boom-changing-ocean-county/31318143l).
There have been a series of public _are-ups among longtime Jackson residents, usually in the form of angry social media posts or outbursts at council
meetings:
- June 2014: The zoning board re'ected lans for an all- irls' Orthodox hi h school lsto lnews/locall'ackson-
lakewood/lakewood/2014/06/18/iackson-nixes-orthodox-school/10825257/1. A state judge upheld the rejection last yera.
- August 2015: The council stren thened its "no-knock" ordinance lsto [news/locall'ackson-lakewood/'ackson/2015/08/11l'ackson-
lakewood-solicitation-ordinance/31492173/) after residents complained of pushy real estate solicitors — identi_ed as Orthodox Jews —




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-31 Filed 09/06/19 Page 2 of 10 PageID: 1239
who wouldn't take no for an answer.
- May 2016: Township officials demanded the police department instruct the Lakewood Civilian Safety Watch — a volunteer neighborhood
patrol — to stay out of Jackson (/story/news/locallcommunitychange/2016/05/11liackson-lakewood-civilian-safety-watch/841789060.
When Police Chief Matthew Kunz demurred, it led to a public spat with Councilman Rob Nixon.
- August 2016: The township filed a blockbusting complaint with the state and federal Justice Departments
(/story/news/local/communitychange/ZO16/08/26/‘ackson-lakewood-orthodox-blockbusting/89252518/1 after video of a rabbi calling on
Orthodox Jews to be "shtickle pioneers" and settle in Jackson went viral within the community.
But on Thursday, the mere mention of anti-Semitic comments was met with boos from the crowd.
“Read all the social media and tell me there’s no anti-Semitism,” Tawil said.
“You just said we weren’t anti-Semitic," replied another resident from his seat.
"I didn’t say you. I said social media,” Tawil retorted.
Isaac Tawil speaks. The Jackson township council voted on its controversial dormitory ordinance. The last meeting featured many members of the Orthodox Jewish
community, as well as many "Jackson Strong" people who swear they're not anti-Semites. JacksonI New Jersey.Thursdayl Marchl 16, 2017.David Gard
[Correspondent (Photo: David Gard)
JACKSON GROWS UP: Orthodox senior communities on the rise Isto lnewsllocall'ackson-lakewoodl'acksonl2015/08/31l'ackson-
population-orthodox-senhrs/324009451)
See you in court?
The new dormitory ordinance could be destined for a legal challenge, according to attorneys who have represented yeshivas in the past.
Attorney Glenda Rath described the ordinances last month as "nothing more than veiled discrimination targeting a specific religious group."
And in a letter to the Asbu Park Press Isto lo inion/readers/2017/02/28/letter- ro osed-dorms—ban-will-face-court-test/98520074/ , attorney
Robert Greene wrote that the township "should consider itself placed on notice that its heavy-handed attempt to target a particular population could
very well be challenged in an appropriate venue.
Both Rath and Greene are with the firm Storzer &Associates, which represented Gedola Na’os Yaakov. a group looking to build a yeshiva and
dormito in Ocean Townshi Isto [news/local/communit chan e/2016/08l26/ocean- eshiva-dorm-lo an-road-court/89412834/ .
rise/98644812!)




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-31 Filed 09/06/19 Page 3 of 10 PageID: 1240
After rejection on the local and state level, a federal judge ruled that the township violated the Religious Land Use And Institutionalized Persons Act
htt s:/lwww.'ustice. ov/crt/reli ious—land-use-and-institutionalized- ersons-act , which prohibits placing burdensome land use regulations on religious
groups.
"In this day and age of building walls against other people and cultures. fear and panic should not supplant our important constitutional values."
Greene wrote.
Mike Davis: 732-643-4223; mdavis@gannettnj.com
Don't miss a thing
Download our apps and get alerts for local news, weather, traf_c and more. Search
"Asbury Park Press" in your app store or use these links from your
device: iPhone a htt s://itunes.a |e.comlus/a lasbu - ark-
presslid514649656?mt=8#) | Android ago for phone and tablet
. 1https:/lplay.google.com/storelagps/details?
id=com.gannett.|oca|.library.news.apg1 | iPad ago
4.L
htt s:l/itunes.a le com/us/a lasbu - ark- ress-for-I ad/Id600068887?mt=8#
>>>Subscribe ata reat sale rice! for full access. htt ://offers.a .comNVNE And,
'Iike' us on Facebook! htt s://www.facebook.com/asbu ark ress
Read or Share this story: http:/lon.app.com/2nxthY
HERIIL'L
EDGEi_
rum. -9 L-n-I .
Get started




                                                                                    Case 3:17-cv-03226-MAS-DEA Document 55-31 Filed 09/06/19 Page 4 of 10 PageID: 1241
12 Comments
Sort by
Top
Add a comment...
John Thomas Dilberger
Okay, Now for step #2. They lost locally. Now they'll go find a corrupt federal judge and he'll/she'll
rule in favor of the Orthodox Jewish group (the judge has already been bought and paid for). This is
the way they do things.
Like · Reply · 4 · Mar 17, 2017 5:49am
David Delucia ·
Brookdale Community College
if that happens. the people of Jackson should protest the judge and not let him or her have any
peace .and i don't mean just a couple of days i mean a long haul protest and make his life miserable
. We citizens have to make judges accountable in this state . They seem to think they are the elected
law makers which they are not . That has to stop
Like · Reply · 2 · Mar 17, 2017 8:21am




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-31 Filed 09/06/19 Page 5 of 10 PageID: 1242
Mark Rosenwald
David Delucia Unfortunately the only recourse you have is to go to the Appelate Court and then the
Federal District and then to the Supreme Court. The Hasidim have enourmous resources even as
many of them are on welfare.
Like · Reply · 5 · Mar 17, 2017 9:00am
Christy Barber
Can you imagine if any other religion, special interest group, race, etc was as discriminating as this
group? Can you imagine if any of these groups purchased land in neighborhoods until it was
"cohesive," or built new complexes only for a certain religion? Can you imagine if any of these
groups used public funds for segregated busing and schools that do not follow state mandated
curriculum, and schools that are not open to anyone outside that religion? Can you imagine any
other group having its own mini judicial system that often protects criminals and instead uses
rabbinical justice? If ANY other group formed neighborhoods based on certain criteria "This
neighborhood is only for (Catholics, Blacks, Muslims,etc)" or blockbusted until there was a majority
in a pre-existing neighborhood, there would be public outcry.
And so because a town doesn't want to deal with the same infrastructure issues as Lakewood, now
they are anti-Semitic? Really? How can nobody in the upper echelons of government not see what is
going on here? This will soon be a national problem and not just a regional one.
Like · Reply · 3 · Mar 17, 2017 8:05am
David Delucia ·
Brookdale Community College
they use the anti semitic card which is their default position all the time . until Jackson allows an
other religious group to do what they wanted too do they have no leg to stand on . i think from here
on out towns are going to have to come up with a formula as to how much taxed exempt property is
allowed in a given town . as seen with Lakewood they went over the limit what ever that is ..
Like · Reply · 2 · Mar 17, 2017 8:30am
Mark Rosenwald
David Delucia I don't know if it is legal to do so and if anythiong would have to part of the Master
Plan. You just can't "Spot Zone."....the courts will throw it out
Like · Reply · Mar 17, 2017 9:04am
David Delucia ·
Brookdale Community College
Mark Rosenwald i guess so but at the same time any town can't have a high percentage of tax
exempt properties . as we can see with Lakewood . as mentioned above maybe a formula of some
sort and also being everyone is on the diversity kick these days, not any one group wont be able use




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-31 Filed 09/06/19 Page 6 of 10 PageID: 1243
up the supposed allotment of tax exempt space .that would have to be portioned out; maybe . its
situations like this and the system being abused forces different measures .if they did things so
called normally we wouldn't be discussing any of this right .
Like · Reply · 1 · Mar 17, 2017 10:19am
Christina Quatrano
What the Jews are doing is wanting people who have lived for decades in Jackson to sell their
beloved homes, leave behind the lives they have built in Jackson, so they can ship more of their
people into Ocean County. There is a major reason why Trump was elected. Because American
citizens are sick and tired of being pushed out of their homes, their jobs; all for people to come here
to take away the benefits-that American citizens fought so hard to have. We were never a socialist
country, but I witness too many times the Hasidic's pulling out their cards from the gov't for free stuff.
And now they want to take our very town from us. A message to the Hasidic-the Old Testament
states to not covet anything of your neighbors-including their homes.
Exodus 20:17
“You shall not covet your neighbor’s house. You shall not covet your neighbor’s wife, or his male or
female servant, his ox or donkey, or anything that belongs to your neighbor.”
Like · Reply · 1 · Mar 17, 2017 10:08am
Susan C Montemorano ·
Ramapo, New York
Please don't be so naive. First of all, it's not the Jews! You are painting a lot of very nice and hard-
working people with a terrible brush.
All of your problems only stem from the Ultra-Religious! The Hasidics and Ultra-Orthodox!
And then it's mostly the rabbis and the rich developers who are to blame! The followers are sheeple
who are cut off from the modern world and don't know much about anything!
If you really want to see what's going on just Google Monsey, NY, Kiryas Joel, NY and
Bloomingburg, NY.
There is a population explotion in Brooklyn, and they are coming to a town near you.
And no, they won't go away - they will double their numbers in about 10 years. So figure out who will
be the majority soon in Jackson.
Oh, and they do know how to pay off the politicians, don't they?
Like · Reply · 2 · Mar 17, 2017 4:23pm
Marc Covitz ·
Medical Science Liaison at AbbVie
Toms River is facing a similar issue.
Like · Reply · Mar 19, 2017 10:35pm
David Delucia ·
Brookdale Community College




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-31 Filed 09/06/19 Page 7 of 10 PageID: 1244
it would be interesting in Lakewood if the orthodox community bought every gentile home and
property. i am trying to figure out how it would play out . would they all tax exempt them selves ? and
if so how would they go about paying for their services . one thing for sure the public school would
be gone but aside from that how would they handle the maintenance of the town ? or would they
always need a gentile portion of the town so as to be taxed to support the services even the tax
exempt properties .
Like · Reply · 1 · Mar 17, 2017 10:35am
Susan C Montemorano ·
Ramapo, New York
No problem, then the state will step in and pay!
Like · Reply · Mar 17, 2017 4:15pm
Steve Megna ·
Works at Retired
Umm, look at New Square NY and Kiryas Joel NY for your answer.
Like · Reply · Mar 18, 2017 9:13am
Dana Higgins ·
Foreman/Project Manager at Pat Maggio & Son Electric, Inc.
If u have negative things to say about jahovahs witnesses knocking on your door does that make u
anti-christian?... of course not... if hypothetically someone has issue with actions of individuals of the
orthodox sect of judaism why would that automatically fall under umbrella of anti-semitism???
Like · Reply · 1 · Mar 16, 2017 10:55pm
Mark Rosenwald
because it's very easy to play that card...they have learned
Like · Reply · 1 · Mar 17, 2017 8:58am
Marc Covitz ·
Medical Science Liaison at AbbVie
It's nice to see Jackson support the ban on dormatories and state they want to limit suburban sprawl.
However, where were they when they allowed Mitch Leigh's Jackson 21 which is the epitomy of
sprawl? Where were they when they allowed Great Adventure to clear cut about 70 acres of Pine
Barrens forest for a solar farm when they have 100 acres of blacktop parking lots that can easily
support carport solar panels?
Like · Reply · Mar 19, 2017 10:44pm
Marc Covitz ·
Medical Science Liaison at AbbVie
South Brunswick opposed a similar issue (Riva Avenue off of Rte 130) a couple of years ago. The
Orthodox community wanted to turn a private home into a yeshiva and residence. It was voted down
and no law suit was filed.




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-31 Filed 09/06/19 Page 8 of 10 PageID: 1245
Like · Reply · Mar 19, 2017 10:38pm
Peter Siano Sr. ·
Asbury Park High School
Well,just as day follows nite,you will lose this case,but your show of feeling for the towns hostility to
this dormitory will not be forgotten,except for the cost of litigation,in a hopeless endeavor.
Like · Reply · Mar 17, 2017 8:18am
Jack Shain ·
Utica, New York
Jus ta quick comment from the other side. I am an orthodox jewish guy that moved to Jackson a few
months ago. I am a hard working tax paying citizen as is my wife. We work hard to support our 2
boys and moved to Jackson to escape the traffic and congestion of Lakewood. We love the serene
and beatiful neighborhood and we are not looking to change anything. Most of my friends that have
moved out here came with the same intentions and we were welcomed quite warmly by the
neighbors.
We are also just as against mass building and developing as everyone in Jackson. We could have
moved within Lakewood if we wanted that. Lakewood living is much more convenient for us as our
families, synagogues and schools etc are there.
The only issue with the ordinance is why cant schools and or dorms be built on a 10 acre campus in
a remote commercial area? We are all for rules but they must be sensible. It is unfortunate that none
of the board members were willing to come to a meeting with the community leaders to discuss the
issues. Just to outright ban all dorms etc will only lead to courtcases as another mentioned it may
reach the supreme court. I would hate for mine and your's tax dollars to go to such costly lawsuits. A
ban of such sort is un-precedented in any State in the US and I cant see it being uphelp.
Again to re-iterate I am all for limited building and development and zoning laws but in a democracy
there should be a conversation.
Like · Reply · Mar 19, 2017 10:59pm
Michelle Jones
Good job Jackson! Keep fighting! Other towns need to take notice and take action!
Like · Reply · 4 · Mar 17, 2017 8:13am
Susan C Montemorano ·
Ramapo, New York
They haven't won yet!
Like · Reply · Mar 17, 2017 4:24pm
Janice Del Negro Jensicke
If you havent read this, you should.
http://www.shorenewsnetwork.com/.../rabbi-brooklyn-jews.../
Like · Reply · 1 · Mar 17, 2017 4:56pm




                                                                                        Case 3:17-cv-03226-MAS-DEA Document 55-31 Filed 09/06/19 Page 9 of 10 PageID: 1246
David Delucia ·
Brookdale Community College
thats scary like i said in one of my post we have to use their tactics . it mentions they vote in blocks
.they talked about using NJ mt laurel mandates to get the low income Jews to move out of brooklyn.
everyone should read this who lives in Jackson and other areas . they want to create a loop around
Lakewood . that means brick ,Howell , toms river . gentile people better learn their tactics
Like · Reply · Mar 17, 2017 7:59pm
David Delucia ·
Brookdale Community College
your right everyon in the towns around lakewood need to read it . maybe get copies printed of the
article and put them in everyons mailbox .
Like · Reply · Mar 19, 2017 8:41am
Steven Yahr ·
South Plainfield High School
it is this very reason why ther is so much dissention ,because instead of becoming part of the
community which no one would ever have a problem with it becomes a case where a group pushes
out those who are not part of their religious sect , This country is a melting pot of people from all over
the world and of all different faiths who learned to live together, while throughout history of this
nation there has been confrontation betwwen various nationalities ,in the end we can become a
better nation where we all learn to live amongst each other without prejudice ,however that cannot
happen if groups are determined to stay issolated and shun all those who are different from
themselves . It is sad that in todays world we still see such archaic attuituds flourish that only create
so many of the problems in todays society
Like · Reply · 1 · Mar 22, 2017 2:26pm · Edited
Facebook Comments Plugin




                                                                                  Case 3:17-cv-03226-MAS-DEA Document 55-31 Filed 09/06/19 Page 10 of 10 PageID: 1247
